In Mandamus. Upon consideration of relators’ Memorandum and Documentation in Support of Award of Attorney Fees and pursuant to relators’ Motion for an Order Awarding Fees following this court’s decision in State ex rel. The Plain Dealer v. Ohio Dept. of Ins. (1997), 80 Ohio St.3d 513, 687 N.E.2d 661, the following portions of the requested amount are denied: $3,975 for fee application preparation; $2,000 in preparation for oral argument which is unsupported by the relators’ submission; and $20,305 for failure to comply fidly with this court’s order of February 11, 1998, requesting the relators to “include a detailed breakdown relating to the court’s disposition of each of the legal issues decided in this action and, with respect to each issue decided by the court, the basis upon which fees should be granted or not granted.” Therefore,
IT IS ORDERED by the court that relators are allowed their attorney fees in the amount of $40,610.
Mover, C.J., Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
F.E. Sweeney, J., dissents and would award attorney fees in the amount of $60,915.
Douglas, J., not participating.